DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:  
Abstract, line 1, --an-- should be inserted before “image quality”.
Abstract, line 1, --a-- should be inserted before “sensitivity”.
Abstract, lines 1-2, “The scatter and/or catcher detectors” should be replaced by --A scatter detector and/or a catcher detector--.
Abstract, line 3, --an-- should be inserted before “image quality”.
Abstract, line 2, --a-- should be inserted before “sensitivity”. 
Paragraph [0043], line 5, --11-- should be inserted after “the module”.
Appropriate correction is required.
37 CFR 1.72(b) requires that an amended abstract be set forth on a separate sheet, preferably following the claims, under the heading “Abstract" or "Abstract of the Disclosure.”  
Please note that paragraph numbers in a U. S. Patent Application Publication do not correspond to paragraph numbers in the originally-filed specification.  The paragraph numbers mentioned above refer to the originally-filed specification.

Claim Objections
Claims 1-13 are objected to because of the following informalities:  
Claim 1 should be amended as follows:
1. (Proposed Amendments) A Compton camera for medical imaging, the Compton camera comprising: 
a patient bed; 
a scatter detector; 
a catcher detector; and 
a motor connected with the scatter detector, the catcher detector, or both the scatter detector and the catcher detector, the motor configured to move the scatter detector, the catcher detector, or both the scatter detector and the catcher detector closer or further from the patient bed.
Appropriate correction is required.
Claims 2, 3, and 11 objected to because of the following informalities: 
Claim 2 should be amended as follows:
2. (Proposed Amendments) The Compton camera of claim [[1]] 1, further comprising a first module, wherein the scatter detector and the catcher detector are part of [[a]] the first module. (a rejection under 35 U.S.C. 112(b))
Appropriate correction is required.
Claims 3 and 11 are objected to because of the following informalities: 
Claim 3 should be amended as follows:
3. (Proposed Amendments) The Compton camera of claim [[2]] 2, further comprising a second module [[with]] including an additional scatter detector and an additional catcher detector, the first module and the second module positioned to receive an emission from a patient on the patient bed.
Appropriate correction is required.
Claim 11 is objected to because of the following informalities: 
Claim 11 should be amended as follows:
11. (Proposed Amendments) The Compton camera of claim [[3]] 3, wherein the first module and the second module form part of a ring or a partial ring around the patient bed.
Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  
Claim 4 should be amended as follows:
4. (Proposed Amendments) The Compton camera of claim [[1]] 1, wherein the scatter detector is at a fixed distance from the catcher detector, and wherein the motor is configured to move the scatter detector and the catcher detector together.
Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  
Claim 5 should be amended as follows:
5. (Proposed Amendments) The Compton camera of claim [[1]] 1, wherein the scatter detector is moveable relative to the catcher detector, and wherein the motor is configured to move the scatter detector without moving the catcher detector.
Appropriate correction is required.
Claim 6 is objected to because of the following informalities:
Claim 6 should be amended as follows:
6. (Proposed Amendments) The Compton camera of claim [[1]] 1, wherein the catcher detector is moveable relative to the scatter detector, and wherein the motor is configured to move the catcher detector without moving the scatter detector.
Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  
Claim 7 should be amended as follows:
7. (Proposed Amendments) The Compton camera of claim [[1]] 1, wherein the scatter detector and the catcher detector are independently moveable relative to the patient bed.
Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  
Claim 8 should be amended as follows:
8. (Proposed Amendments) The Compton camera of claim [[1]] 1, further comprising a sensor configured to sense a patient on the patient bed, wherein the motor is configured to move the scatter detector to reduce a distance of the scatter detector from the patient based on an output of the sensor.
Appropriate correction is required.
Claims 9 and 10 are objected to because of the following informalities:  
Claim 9 should be amended as follows:
9. (Proposed Amendments) The Compton camera of claim [[1]] 1, further comprising a control processor configured to control the motor to set a distance between the scatter detector and the catcher detector based on a figure-of-merit balancing sensitivity and [[image]] an image quality.
Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  
Claim 10 should be amended as follows:
10. (Proposed Amendments) The Compton camera of claim [[9]] 9, wherein the control processor is further configured to control the motor to move the scatter detector to reduce a distance of the scatter detector from the patient and to control the motor to move the catcher detector to a distance from the scatter detector based on the figure-of-merit balancing sensitivity and the image quality.
Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  
Claim 12 should be amended as follows:
12. (Proposed Amendments) The Compton camera of claim [[1]] 1, further comprising:
an image processor [[is]] configured to generate a Compton image from Compton events formed from paired events in the scatter detector and the catcher detector; and
a display configured to display the Compton image.
Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  
Claim 13 should be amended as follows:
13. (Proposed Amendments) The Compton camera of claim [[1]] 1, further comprising an image processor configured to reject Compton events based on an angle threshold and generate a Compton image from non-rejected Compton events.
Appropriate correction is required.
Claims 14-17 are objected to because of the following informalities: 
Claim 14 should be amended as follows:
14. (Currently Amended) A medical imaging system comprising: 
solid-state detector modules, each solid-state detector module having a scatter detector and a catcher detector; and 
a control processor configured to alter a position of the scatter detector, the catcher detector, or both the scatter detector and the catcher detector relative to an isocenter of a patient space.
Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  
Claim 15 should be amended as follows:
15. (Proposed Amendments) The medical imaging system of claim [[14]] 14, further comprising a position sensor configured to sense a patient in the patient space, wherein the control processor is configured to alter the position of the scatter detector based on a sensed position of the patient from the position sensor.
Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  
Claim 16 should be amended as follows:
16. (Proposed Amendments) The medical imaging system of claim [[14]] 14, wherein the control processor is further configured to alter the position of the scatter detector and alter the position of the catcher detector such that a distance between the scatter detector and the catcher detector is altered.
Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  
Claim 17 should be amended as follows:
17. (Proposed Amendments) The medical imaging system of claim [[14]] 14, wherein the control processor is further configured to alter the position based on a relative selection between  sensitivity and an image quality.
Appropriate correction is required.
Claims 18-20 are objected to because of the following informalities:  
Claim 18 should be amended as follows:
18. (Proposed Amendments) A method for medical imaging with a Compton camera, the method comprising: 
moving, by a motor, a detector of the Compton camera; 
detecting, by the moved detector 
generating a Compton image from the detected emissions from the patient.
Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  
Claim 19 should be amended as follows:
19. (Proposed Amendments) The method of claim [[18]] 18, further comprising: 
sensing a patient; 
wherein moving the detector of the Compton camera comprises moving the detector of the Compton camera based on an output of the sensing of the patient.
Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  
Claim 20 should be amended as follows:
20. (Proposed Amendments) The method of claim [[18]] 18, wherein moving the detector of the Compton camera comprises moving a scatter detector, a catcher detector, or both the scatter detector and the catcher detector.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3, 11, and 17 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites a passive limitation “a first module” in line 2, which renders the claim indefinite.  It is unclear whether the Compton camera further comprises a first module.  See transitional phrases in MPEP § 2111.03 for more information.  Claim 3 recites a limitation “further comprising a second module” in lines 1-2.

Claim 17 recites a limitation “the position” in line 2, which renders the claim indefinite.  It is unclear whether the limitation refers to the position of the scatter detector, the position of the catcher detector, or the position of both the scatter detector and the catcher detector.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 11-13, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ryota et al. (JP 2008-232971 A).  See an English Translation of JP2008-232971 A by Patent Translate.
With respect to claim 1, Ryota et al. disclosed a Compton camera that comprises: 
a patient bed (to support a patient (50)) (paragraph [0082); 
a scatter detector (61a) (paragraph [0084]); 
a catcher detector (62a) (paragraph [0085]); and 
a motor (66 and 67) connected with the scatter detector, the catcher detector, or both the scatter detector and the catcher detector, the motor configured to move the scatter detector, the catcher detector, or both the scatter detector and the catcher detector closer or further from the patient bed (paragraphs [0087]-[0089]).
With respect to claim 2, Ryota et al. disclosed the Compton camera of claim 1, further comprising a first module (61a and 62a), wherein the scatter detector and the catcher detector are part of the first module (paragraphs [0114], [0118], [0121], [0128], and [0133]).
With respect to claim 3, Ryota et al. disclosed the Compton camera of claim 2, further comprising a second module including an additional scatter detector (61b) and an additional catcher detector (62b), the first module and the second module positioned to receive an emission from a patient on the patient bed (paragraph [0083]).
With respect to claim 11, Ryota et al. disclosed the Compton camera of claim 3, wherein the first module and the second module form part of a ring or a partial ring around the patient bed (FIG. 11).
With respect to claim 4, Ryota et al. disclosed the Compton camera of claim 1, wherein the scatter detector is at a fixed distance (L) from the catcher detector, and wherein the motor is configured to move the scatter detector and the catcher detector together (paragraphs [0087]-[0089]).
With respect to claim 5, Ryota et al. disclosed the Compton camera of claim 1, wherein the scatter detector is moveable relative to the catcher detector, and wherein the motor is configured to move the scatter detector without moving the catcher detector (paragraphs [0087]-[0089]).
With respect to claim 6, Ryota et al. disclosed the Compton camera of claim 1, wherein the catcher detector is moveable relative to the scatter detector, and wherein the motor is configured to move the catcher detector without moving the scatter detector (paragraphs [0087]-[0089]).
With respect to claim 7, Ryota et al. disclosed the Compton camera of claim 1, wherein the scatter detector and the catcher detector are independently moveable relative to the patient bed (paragraphs [0087]-[0089]).
With respect to claim 12, Ryota et al. disclosed the Compton camera of claim 1, further comprising:
an image processor (64) configured to generate a Compton image from Compton events formed from paired events in the scatter detector and the catcher detector (paragraph [086]); and
a display (65) configured to display the Compton image.
With respect to claim 13, Ryota et al. disclosed the Compton camera of claim 1, further comprising an image processor (63) configured to reject Compton events based on an angle threshold and generate a Compton image from non-rejected Compton events (paragraphs [0064]-[0065], [0072]-[0074], and [0098]).

With respect to claim 18, Ryota et al. disclosed a method that comprises: 
moving, by a motor (66 and 67), a detector (61 and 62) of a Compton camera (60) (paragraphs [0087]-[0089]); 
detecting, by the moved detector, emissions from a patient (paragraph [0083]); and 
generating a Compton image from the detected emissions from the patient (paragraph [086]).
With respect to claim 20, Ryota et al.  disclosed the method of claim 18, wherein moving the detector of the Compton camera comprises moving a scatter detector (61), a catcher detector (62), or both the scatter detector and the catcher detector (paragraphs [0087]-[0089]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ryota et al. (JP 2008-232971 A) as applied to claim 1 above, and further in view of Suhami (U. S. Patent No. 8,063,379 B2).
With respect to claim 9, Ryota et al. disclosed the Compton camera of claim 1.  However, Ryota et al. did not disclose that the Compton camera further comprising a control processor configured to control the motor to set a distance between the scatter detector and the catcher detector based on a figure-of-merit balancing sensitivity and an image quality.
Suhami disclosed a Compton camera that comprises:
a control processor (156) configured to control piezo-nanomotors (154) (column 26, lines 4-18).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a control processor configured to control the motor to set a distance between the scatter detector and the catcher detector based on a figure-of-merit balancing sensitivity and an image quality, since an operator would be motivated to acquire a Compton image having a pre-selected sensitivity and a pre-selected image quality by adjusting a distance L between the scatter detector and the catcher detector (Ryota et al.: paragraphs [0090]-[0091] and [0099]-[0100]).
With respect to claim 10, Ryota et al. and Suhami disclosed the Compton camera of claim 9, wherein the control processor is further configured to control the motor to move the scatter detector to reduce a distance of the scatter detector from the patient and to control the motor to move the catcher detector to a distance from the scatter detector based on the figure-of-merit balancing sensitivity and the image quality (Ryota et al.: paragraphs [0090]-[0091] and [0099]-[0100]).

Claims 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Ryota et al. (JP 2008-232971 A) in view of Suhami (U. S. Patent No. 8,063,379 B2).
With respect to claim 14, Ryota et al. disclosed a medical imaging system that comprises: 
solid-state detector modules (61a and 62a; 61b and 62b; 61c and 62c), each solid-state detector module having a scatter detector (61) and a catcher detector (62) (paragraphs [0045]-[0046] and [0084]-[0085]). 
However, Ryota et al. did not disclose that the medical imaging system further comprises:
a control processor configured to alter a position of the scatter detector, the catcher detector, or both the scatter detector and the catcher detector relative to an isocenter of a patient space.
Suhami disclosed a medical imaging system that comprises:
a control processor (156) configured to control piezo-nanomotors (154) (column 26, lines 4-18).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a control processor configured to alter a position of the scatter detector, the catcher detector, or both the scatter detector and the catcher detector relative to an isocenter of a patient space, since an operator would be motivated to acquire a Compton image having a pre-selected image quality and a pre-selected sensitivity by adjusting a distance L between the scatter detector and the catcher detector (paragraphs [0090]-[0091] and [0099]-[0100]).
With respect to claim 16, Ryota et al. and Suhami disclosed the medical imaging system of claim 14, wherein the control processor is further configured to alter the position of the scatter detector and alter the position of the catcher detector such that a distance (L) between the scatter detector and the catcher detector is altered (paragraphs [0090]-[0091] and [0099]-[0100]).
With respect to claim 17, Ryota et al. and Suhami disclosed the medical imaging system of claim 14, wherein the control processor is further configured to alter the position based on a relative selection between a sensitivity and an image quality (paragraphs [0090]-[0091] and [0099]-[0100]).

Allowable Subject Matter
Claims 8, 15, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Polf et al. (U. S. Patent No. 10,884,139 B2) disclosed techniques for producing an image of radioactive emissions using a Compton camera and Compton lines.
Nelson et al. (U. S. Patent No. 10,371,834 B2) disclosed detector systems for integrated radiation imaging.
Benlloch Baviera et al. (U. S. Patent No. 10,281,594 B2) disclosed a Gamma-ray Compton TOF camera system.
Cussonneau et al. (U. S. Patent No. 9,349,577 B2) disclosed a process for locating a positron radionuclide, applications, and a device for implementing.
Sanuki et al. (U. S. Patent No. 9,134,440 B2) disclosed a radiation detection module comprising a radiation detector and a radiation detection method.
Ricci et al. (U. S. Patent No. 8,785,864 B2) disclosed a Compton gamma-ray telescope comprising an organic scintillator.
Gagnon et al. (U. S Patent No. 8,437,836 B2) disclosed a reverse data reconstruction for optimal time-sampling of counts in physiological list-mode nuclear imaging.
Motomura et al. (U. S. Patent No. 8,076,645 B2) disclosed a Compton imaging camera.
Suhami (U. S. Patent No. 8,063,379 B2) disclosed radiation cameras.
Shirahata et al. (U. S. Patent No. 7,750,308 B2) disclosed a Compton camera device.
Mihailescu et al. (U. S. Patent No. 7,732,773 B2) disclosed a gamma-ray tracking method for PET systems.
Nelson (U. S. Patent No. 7,635,848 B2) disclosed edge-on SAR scintillator devices and systems for enhanced SPECT, PET, and Compton gamma cameras.
Jupiter et al. (U. S. Patent No. 7,412,022 B2) disclosed a non-invasive stationary system for three-dimensional imaging of density fields using a periodic flux modulation of Compton-scattered gamma photons.
Tang et al. (U. S. Patent No. 6,987,836 B2) disclosed anti-scatter grids and designs of collimators. 
Meng et al. (U. S. Patent No. 6,881,959 B2) disclosed a method and a system for generating an image of a radiation density of a source of photons located in an object.
Kurfess et al. (U. S. Patent No. 6,528,795 B2) disclosed a Compton-scatter imaging instrument.
Pehl et al. (U. S. Patent No. 6,512,232 B2) disclosed a method and an apparatus for improving a sensitivity of a gamma camera.
An English Translation of JP2008-232971 A by Patent Translate.
Soo Mee Kim et al., Fully three-dimensional OSEM-based image reconstruction for Compton imaging using optimized ordering schemes, Physics in Medicine and Biology 55, 5007-5027, 2010.
Hee Seo et al., AID A Novel Method for Improving the Imaging Resolution of a Table-Top Compton Camera, IEEE Transactions on Nuclear Science, Vol. 55, No. 5, October 2008.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800)786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884